UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
ARGOS HOLDINGS INC. and PETSMART INC., :
                                       :
              Plaintiffs,              :        18cv5773(DLC)
                                       :
               -v-                     :      OPINION AND ORDER
                                       :
WILMINGTON NATIONAL ASSOCIATION, as    :
Administrative Agent,                  :
                                       :
              Defendant, Counterclaim- :
              Plaintiff,               :
                                       :
               -v-                     :
                                       :
ARGOS INTERMEDIATE HOLDCO III INC.,    :
BUDDY CHESTER CORP., BUDDY CHESTER SUB :
CORP., BUDDY HOLDINGS CORP. ALAN M.    :
SCHNAID, PAULETTE R. DODSON, PAUL      :
KEGLEVIC, PETER S. KRAVITZ, SCOTT D.   :
VOGEL, and CEZAR M. FROELICH,          :
                                       :
              Counterclaim-Defendants. :
                                       :
-------------------------------------- X

APPEARANCES

For the plaintiffs:
Michael S. Shuster
Dwight A. Healy
Benjamin F. Heidlage
Matthew Gurgel
Holwell Shuster & Goldberg LLP
425 Lexington Avenue
New York, New York 10017

For the defendant:
Mark T. Stancil
Kathryn S. Zecca
Rachel S. Li Wai Suen
Joshua S. Bolian
Lauren M. Cassady
Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP
2000 K Street, NW, 4th Floor
Washington, DC 20006

DENISE COTE, District Judge:

     Plaintiffs PetSmart, Inc. (“PetSmart”) and Argos Holdings,

Inc. (“Holdings”) have moved pursuant to Fed. R. Civ. P. 26(c)

for a protective order with respect to thirteen sets of

documents on the grounds of attorney-client and work product

privileges.   For the reasons that follow, that motion is granted

for three of the thirteen sets.

                            Background

     The communications at issue were made by or on behalf of

attorneys to three individuals, or were forwarded to those

individuals by PetSmart personnel.    Those three individuals hold

two positions of relevance to this dispute.   They are each

partners in the principal investor in the plaintiffs -– the

private equity firm BC Partners, Inc. (“BC Partners”) -- and

they also serve as members of the board of the plaintiffs’

ultimate owner, which is Argos Holdings GP LLC (“Argos GP”).1

The three individuals are Raymond Svider (“Svider”), Michael



1 PetSmart is a wholly owned subsidiary of Holdings. Holdings is
wholly owned, through a series of intermediaries, by Argos
Holdings, L.P. (“Argos LP”). Argos Holdings GP LLC (“Argos GP”)
is the general partner of Argos LP, and manages Argos LP’s
business. BC Partners and each of its co-investors own a stake
in both Argos GP and Argos LP.

                                  2
Chang (“Chang”), and Fahim Ahmed (“Ahmed”, together “Three

Individuals”).   They are three of the seven members of the Argos

GP board, and exercise a majority of the votes on the board by

virtue of Argos GP’s LLC Agreement.   In addition to being Argos

GP directors, Ahmed was Vice President and Secretary of Argos

GP, Chang was Vice President and Treasurer of Argos GP, and

Svider was Executive Chairman of PetSmart until June 2018.

    The attorneys at issue are the law firms Kirkland & Ellis

LLP (“Kirkland”) and Simpson Thacher & Bartlett LLP (“Simpson

Thacher”).   Both law firms were retained by Argos GP and related

entities to advise them in connection with transactions at issue

here.   They were not retained by BC Partners in connection with

these matters, and BC Partners was not their client.   In brief,

the transactions are the following.

    BC Partners’ acquisition of PetSmart was financed through a

Credit Agreement dated March 11, 2015 (“the Credit Agreement”).

Defendant and counterclaim-plaintiff Wilmington Trust, National

Association (“Wilmington Trust”) is the Administrative Agent

under the Credit Agreement and represents the interests of the

lenders under the Credit Agreement.

    In 2017, PetSmart acquired Chewy, Inc. (“Chewy”), an online

pet supply retailer.   Simpson Thacher advised PetSmart,



                                 3
Holdings, Argos LP, and Argos GP concerning that transaction.

In June 2018, PetSmart transferred some Chewy stock to Holdings,

which then transferred the same stock to other entities wholly

owned by Argos LP, but not by PetSmart.   PetSmart also

transferred some Chewy stock to a newly formed indirect

subsidiary of PetSmart.   Kirkland advised the same four entities

-- PetSmart, Holdings, Argos LP, and Argos GP -- concerning

these two transactions (“the Transactions”), which are the

primary subject of this litigation.

    PetSmart and Holdings filed this action on June 26, 2018,

seeking a judgment compelling Wilmington Trust, as

Administrative Agent under the Credit Agreement, to release

liens on Chewy’s assets and the transferred Chewy stock and to

release Chewy’s guarantees of PetSmart’s debt.   Wilmington Trust

contends that the Transactions did not comply with the Credit

Agreement and applicable law and has counterclaimed.

    On December 26, 2018, Wilmington Trust filed a letter

requesting a conference to address a dispute regarding ninety-

four documents over which plaintiffs asserted the attorney-

client privilege.   That dispute as well as other discovery

issues were addressed at a pretrial conference on January 18,

2019.   An Order of January 23 directed the parties to file any



                                 4
motion for a protective order with respect to the ninety-four

documents by January 28.    On January 24, plaintiffs agreed to

produce the majority of the withheld documents subject to a non-

waiver stipulation.2 In many instances, those produced documents

were addressed to BC Partners personnel in addition to the Three

Individuals.

    Plaintiffs filed a motion for a protective order as to the

thirteen sets of documents on January 28, and provided those

documents to the Court, with proposed redactions, for in camera

review.    In that motion, the plaintiffs principally argued that

Argos GP was a client of the two law firms and that the legal

advice communicated to the Three Individuals, who were members

of the Argos GP board, is privileged.    The plaintiffs described

PetSmart, its intermediate parents, and Argos GP as the common

clients of the law firms.    The defendant opposed the motion,

principally by pointing out that the Three Individuals were also

partners in BC Partners, which was not a client of the law

firms.    The defendant asserted that the plaintiffs had not

carried their burden to show that the Three Individuals received

the communications in their capacity as Argos GP board members.




2Since that time, the plaintiffs have also produced other
documents pursuant to a non-waiver stipulation.

                                  5
    In reply, the plaintiffs advanced a new theory to protect

the communications.   They assert that there is no need to

determine in what capacity the Three Individuals received the

privileged communications since, where there is no conflict of

interest, a stockholder is entitled to assert the privilege as

to communications with its representatives on the board of

directors of one of its portfolio companies.   In light of this

new argument, the defendant was invited to submit a sur-reply.

The defendant contends that a capacity analysis remains

necessary since the mere fact of corporate parentage or

ownership does not expand the privilege.    According to the

defendant, unless the entities are jointly represented or the

common interest doctrine applies, neither of which has been

asserted here, an investor may not invoke the privilege

possessed by the portfolio company.    The motion became fully

submitted on March 4.

                            Discussion

    New York law governs the plaintiffs’ assertion of the

attorney-client privilege because this is a diversity action

regarding a claim for which New York law supplies the rule of

decision.   See Fed. R. Evid. 501.   Moreover, each of the parties

has relied on New York law in addressing this motion.     See Arch



                                 6
Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir.

2009).   It is noteworthy, however, that the “New York law of

attorney-client privilege is, with certain exceptions,

substantially similar to the federal doctrine.”     HSH Nordbank AG

New York Branch v. Swerdlow, 259 F.R.D. 64, 70 n.6 (S.D.N.Y.

2009) (Lynch, J.).

    In New York, “[t]he attorney-client privilege shields from

disclosure any confidential communications between an attorney

and his or her client made for the purpose of obtaining or

facilitating legal advice in the course of a professional

relationship.”    Ambac Assur. Corp. v. Countrywide Home Loans,

Inc., 27 N.Y.3d 616, 623 (2016) (citing N.Y. C.P.L.R. §

4503(a)(1)).   The attorney-client privilege is “narrowly

construed.”    Id. at 624.   The mere fact that attorneys are

involved in a communication does not cloak it with privilege.

To qualify for the privilege, a communication must be “generated

for the purpose of obtaining or providing legal advice as

opposed to business advice.”     In re County of Erie, 473 F.3d

413, 419 (2d Cir. 2007).     In determining the purpose of a

communication, courts consider “whether the predominant purpose

. . . is to render or solicit legal advice.”     Id. at 420.

“[L]egal advice involves the interpretation and application of



                                   7
legal principles to guide future conduct or to assess past

conduct.”   Id. at 419.   “The party asserting the privilege bears

the burden of establishing its entitlement to protection . . .

.”   Ambac, 27 N.Y.3d at 624.

       “Generally, communications made in the presence of third

parties, whose presence is known to the client, are not

privileged from disclosure because they are not deemed

confidential.”   Ambac, 27 N.Y.3d at 624.

      While as a general matter the attorney-client
      privilege applies only to communications between
      lawyers and their clients . . . under certain
      circumstances, the privilege for communication with
      attorneys can extend to shield communications to
      others when the purpose of the communication is to
      assist the attorney in rendering advice to the client.

United States v. Mejia, 655 F.3d 126, 132 (2d Cir. 2011)

(citation omitted).   Where communications from a client to a

consultant are made in confidence and “for the purpose of

obtaining legal advice from the lawyer,” the communication is

privileged.   United States v. Kovel, 296 F.2d 918, 922 (2d Cir.

1961).   “[I]f the advice sought is the [consultant]’s rather

than the lawyer’s, no privilege exists.”    Id.   This extension,

however, “has always been a cabined one” that protects

“communications between a client and an attorney, not

communications that prove important to an attorney’s legal



                                  8
advice to a client.”   Mejia, 655 F.3d at 132.

     In New York, “where two or more clients separately retain

counsel to advise them on matters of common legal interest, the

common interest exception allows them to shield from disclosure

certain attorney-client communications that are revealed to one

another for the purpose of furthering a common legal interest.”

Ambac, 27 N.Y.3d at 625 (2016).   This exception applies “where a

joint defense effort or strategy has been decided upon and

undertaken by the parties and their respective counsel in the

course of an ongoing common enterprise and multiple clients

share a common interest about a legal matter.”   Schaeffler v.

United States, 806 F.3d 34, 40 (2d Cir. 2015).   “Demonstrating

the applicability of the common interest doctrine requires a

two-part showing: (1) the party who asserts the rule must share

a common legal interest with the party with whom the information

was shared and (2) the statements for which protection is sought

must have been designed to further that interest.”   Swerdlow,

259 F.R.D. at 71 (citation omitted).3   The doctrine “does not . .

. encompass a joint business strategy which happens to include



3Although New York law provides the rule of decision in this
diversity action, see Fed. R. Evid. 501, “New York Courts
applying the common interest rule to civil proceedings have
often looked to federal case law for guidance.” Swerdlow, 259
F.R.D. at 71 n.8.

                                  9
as one of its elements a concern about litigation . . . .”        Id.

(citation omitted).   The common interest must be of “sufficient

legal character to prevent a waiver by the sharing of . . .

communications.”   Schaeffler, 806 F.3d at 41.     New York law

further requires that the common legal interest involve “pending

or reasonably anticipated litigation.”      Ambac, 27 N.Y.3d at 628.

    Attorney work product is also protected from discovery.4

Schaeffler, 806 F.3d at 43.   “Documents prepared in anticipation

of litigation are work product, even when they are also intended

to assist in business dealings.”     Id.   To determine whether

documents were prepared “in anticipation of litigation,” courts

in this Circuit look to the test established in United States v.

Adlman, 134 F.3d 1194 (2d Cir. 1998).      Under that governing

precedent,

    [a] document will be protected if, in light of the
    nature of the document and the factual situation in
    the particular case, the document can fairly be said
    to have been prepared or obtained because of the
    prospect of litigation. Conversely, protection will
    be withheld from documents that are prepared in the
    ordinary course of business or that would have been
    created in essentially similar form irrespective of
    the litigation.




4The work product doctrine is a creature of federal law. See
Fed. R. Civ. P. 26(b)(3). The parties rely on federal law in
addressing the claimed work product. See Arch Ins. Co., 584
F.3d at 39.

                                10
Schaeffler, 806 F.3d at 43 (emphasis in original) (citation

omitted).

    Each of the communications submitted for in camera review

appears to have been created “for the purpose of obtaining or

facilitating legal advice in the course of a professional

relationship.”    Ambac, 27 N.Y.3d at 623.   Ordinarily, such

communications, if made between an attorney and a client and not

disclosed to a third party, would be privileged.

    The plaintiffs do not argue that Kirkland & Ellis or

Simpson Thacher were counsel to BC Partners in connection with

the communications, or that BC Partners shared a common legal

interest with plaintiffs or Argos GP that was furthered by those

communications.   The question to be resolved, therefore, is

whether the communications were with BC Partners, and if so,

whether that would constitute a waiver of the privilege.        Cf.

Allied Irish Banks, P.L.C. v. Bank of America, N.A., 252 F.R.D.

163, 169 (S.D.N.Y. 2008) (to the extent that individuals

receiving privileged communications were not acting on behalf of

the client and received the communications in another capacity,

the privilege is lost); Am. S.S. Owners Mut. Protection and

Indem. Ass’n, Inc. v. Alcoa S.S. Co., Inc., 232 F.R.D. 191, 198

(S.D.N.Y 2005) (“When a Director of the [corporation] is acting



                                 11
on behalf of the member entity of which he is an officer, he can

neither disseminate confidential information he has received as

a Board member nor pierce the privilege to obtain additional

information.”).

Plaintiffs’ Evidentiary Support for This Motion

      The plaintiffs contend principally that the communications

were made to a client because the Three Individuals received the

communications pursuant to their status as directors at Argos

GP.   The plaintiffs have not, however, made a document by

document presentation to explain why that is so.   Instead, they

rely on little more than the simple fact that the Three

Individuals were directors of Argos GP at the time they received

or sent the communications.   They argue, without explanation,

that the Three Individuals’ concurrent employment by BC Partners

should be ignored.

      In support of this application, the plaintiffs submitted

two brief declarations.   Ahmed has declared that as “directors

of Argos GP” at the time they sought and received legal advice

from Simpson Thacher and Kirkland,” Svider, Chang and he

“understood that our communications with Simpson Thacher and

Kirkland would be protected by the attorney-client privilege.”

A Kirkland partner has submitted a declaration that represents



                                12
that he and other Kirkland attorneys involved in the engagement

“have understood that at all times we are communicating with GP

Board Members in their capacity as Argos GP board members and

through them with our client, Argos GP.     It is likewise my

understanding that in communication with Kirkland & Ellis, the

GP Board Members understood that the communications were

confidential and were protected by the attorney-client

privilege.”

    These declarations are insufficient to establish that the

communications were privileged.    There is no submission from a

Simpson attorney.    Neither Svider nor Chang submitted an

affidavit.    The two declarations that were submitted from Ahmed

and a Kirkland attorney are conclusory.      See In re Grand Jury

Subpoena Dated July 6, 2005, 510 F.3d 180, 184 (2d Cir. 2007).

They do not explain why, if the communications were with the

Three Individuals in their capacity as directors of Argos GP,

the communications were not sent to every board member.      They do

not explain the basis for the purported understanding that the

communications were confidential.      They do not assert that this

purported understanding meant that neither the communications

nor their contents could be shared with individuals outside of

Argos GP and its related entities, and specifically, that they



                                  13
could not be shared with BC Partners.   Nor do they assert that

the communications were in fact kept confidential and not, for

instance, shared with other personnel at BC Partners.     Given the

intense engagement of BC Partners with the transactions

discussed in the documents, it would have been incumbent upon

Argos GP, if it wished the communications to be treated as

privileged, to take steps to ensure that they were kept

appropriately confidential.   After all, when the Three

Individuals received the communications they were partners at BC

Partners and had an obligation to act to protect the interests

of BC Partners.

    There is no established litmus test to assess the capacity

in which communications were received where a recipient plays

multiple roles in a transaction, with only one of those roles

allowing for the receipt of privileged communications.

Nonetheless, the following factual gaps are noteworthy.

Plaintiffs, who bear the burden of establishing that the

privileges apply, have not described any measures taken to

prevent disclosure to BC Partners of privileged communications

with Argos GP personnel, officers or directors.   They have not

identified any document, protocol, or training designed to

protect the privilege.   Despite their having PetSmart email



                                14
accounts, many of the documents were sent to the Three

Individuals at their BC Partners email addresses, and thus were

stored on BC Partners’ email servers.    The plaintiffs have not

explained whether that gave other BC Partners personnel, in

addition to the Three Individuals, access to the communications.

Storage on the BC Partners servers certainly made it more

difficult to protect the communications as communications

belonging to Argos GP and protected by its attorney client

privilege.   Accordingly, unless an examination of the documents

provides additional evidence that they were sent to the Three

Individuals in their capacity as directors of Argos GP, the

plaintiffs have not carried their burden to show that their

application for a protective order should be granted.

Documents Protected by the Privilege

     The plaintiffs have carried their burden of showing that

the proposed redactions to three sets of documents are protected

by the attorney-client privilege.5    First, the plaintiffs seek to

redact portions of an email chain of April 15, 2017 containing a




5The plaintiffs have   divided the thirteen emails that they seek
to withhold into six   categories. Each of the emails and
attachments has been   submitted to the Court for in camera review
as an exhibit to the   declaration of Matthew Gurgel (“the Gurgel
Declaration”).


                                 15
question regarding the Chewy acquisition, and counsel’s response

to the question, as conveyed by Ahmed (Exhibit A).   Each of the

documents in the chain is addressed to the entire Argos GP

Board.   While the email addresses for the Three Individuals are

their BC Partners email addresses, it appears that the email

addresses of the other Board members are also email addresses

associated with other employment and not their membership on the

Argos GP board.   Because the correspondence is with the entire

Argos board, the plaintiffs’ application is granted with respect

to this document.

     Two other sets of documents relate to litigation hold

notices sent at the direction of counsel on June 22 and June 27,

2018 to individuals listed on a schedule of recipients (Exhibits

K and L).   The listed individuals were identified on the

schedules as PetSmart executives, the directors of Argos GP and

PetSmart, and the Three Individuals.   The schedules identify

each of the Three Individuals by their relationship to PetSmart

or Argos GP.6   The schedules do not identify any recipient as




6 “Raymond Svider, former Executive Chairman, PetSmart, Inc. and
current consultant, PetSmart, Inc.,” “The Board of Directors of
Argos Holdings GP LLC in their capacity as directors,” “Michael
Chang, Vice President and Treasurer, Argos Holdings GP LLC,” and
“Fahim Ahmed, Vice President and Secretary, Argos Holdings GP
LLC.”

                                16
associated with BC Partners.    This identification of capacity is

sufficient to find that the documents relate to the Three

Individuals’ membership on the Argos GP Board.7    Additionally,

the email history attached to the email forwarded in Exhibit L

indicates that the Three Individuals received this communication

at their PetSmart.com email addresses.     The plaintiffs’

application is therefore granted with respect to these

documents.

Documents Not Protected by the Privilege

     The motion for a protective order is otherwise denied.     In

none of the following communications are there indications that

the correspondence with the Three Individuals was in connection

with their service as directors of Argos GP as opposed to their

partnership in BC Partners.    In several of the documents,

Svider’s email address is identified as a “BCP Contact,” and

Chang and Ahmed’s email addresses are identified as “external.”

None of these communications were sent to the entire Argos GP

Board.

     The plaintiffs seek to withhold the entirety of an email



7 In addition to being protected by attorney-client privilege,
these documents are protected work product because they were
prepared at the direction of Kirkland because of this
litigation.


                                 17
sent on April 27, 2017 (Exhibit B).   The email, which concerns

an excess cash flow calculation, was sent by a PetSmart

executive to counsel and was copied to others at PetSmart and to

Chang.   The attachment, the PetSmart excess cash flow

calculation, was produced in discovery.

    The plaintiffs seek to withhold a May 1, 2017 draft

offering document prepared by counsel for the Chewy acquisition

(Exhibit C).   The cover email, sent by counsel to PetSmart

officers, Chang, and Ahmed has been produced.

    The plaintiffs seek to withhold a May 2, 2017 draft of the

description of the unsecured notes (Exhibit D).    The plaintiffs

have produced the cover email from counsel, which was sent to

PetSmart personnel.    Chang, Ahmed and additional counsel were

copied on the email.

    The plaintiffs have produced a PetSmart certification

pursuant to PetSmart’s engagement letter with its accountants.

The plaintiffs, however, seek to redact passages from a related

email chain of May 31, 2018.   Most of the emails were between

counsel and a PetSmart officer, and relate to issues to be

addressed at a PetSmart board meeting.    A PetSmart officer

forwarded the email chain and certification to Chang at his BC

Partners email address, indicating it was “Fyi” (Exhibits E and



                                 18
F).8

       The plaintiffs seek to withhold a draft PetSmart earnings

call script containing revisions by counsel, attached to a May

31, 2018 email chain, which has been produced (Exhibit G).       The

emails are between counsel and the Three Individuals.

PetSmart’s CFO is copied on the last email in this chain.       The

emails are sent to and from the BC Partners email addresses of

the Three Individuals.

       The plaintiffs have produced an August 1, 2018 email from

counsel to the Three Individuals, PetSmart officers, and persons

who appear to be employees of the financial advisory firm

Houlihan Lokey.    They have withheld a draft power point

presentation regarding a corporate transaction referred to as

Operation Buddy (Exhibit H).    Svider is listed as the first

person to whom the materials were sent, and he is identified as

“Raymond Svider BCP Contact”.    Chang and Ahmed’s email addresses

are identified as “Michael Chang External Email” and “Fahim

Ahmed External Email.”

       The plaintiffs seek to withhold an August 6, 2018 draft of

a power point presentation also related to Operation Buddy, but




8 Exhibits E and F are substantially the same. The emails to
Chang in the two exhibits were sent just moments apart.

                                 19
have produced the cover email from counsel (Exhibit I).     In this

email, Svider is again identified as the “BCP Contact,” but is

listed second.   Chang and Ahmed’s email addresses are listed as

“external.”   The other recipients are PetSmart officers and

employees of Houlihan Lokey.

    On September 17, 2018, counsel sent an email to Svider,

identified again as the “BCP Contact”, Chang, Ahmed, PetSmart

officers, and employees of Houlihan Lokey attaching a document

describing an aspect of Operation Buddy (Exhibit J).     Chang and

Ahmed’s email addresses are identified as “external.”     The email

has been produced, but the plaintiffs seek to withhold

disclosure of the attachment.

    Finally, the plaintiffs seek to withhold a draft PetSmart

earnings call script, attached to a September 5, 2018 email

which has been produced (Exhibit M).    Counsel sent the email to

Svider, again identified as “BCP Contact.”    Copied on the email

were Chang, Ahmed, (again, at “external” email addresses) and

certain PetSmart officers.

Remaining Arguments

    The plaintiffs make two additional arguments in support of

their motion.    To support their claim that the communications

were intended for the Three Individuals in their capacity as



                                 20
Argos GP board members, rather than as investors in Argos GP and

its subsidiaries through their company BC Partners, plaintiffs

note that no other BC Partners personnel were copied on these

emails.   This absence stands in contrast to other emails which

the plaintiffs have now agreed to produce pursuant to a non-

waiver agreement.   The practice of copying BC Partners personnel

on communications regarding the Transactions and related events

is less than helpful to the plaintiffs.   The fortuity that those

additional personnel were not included on this handful of

communications does not establish that their absence was

intentional.   The plaintiffs have not pointed to the substance

of these emails as having any particular relevance to Argos GP,

rather than BC Partners, especially when compared to the other

now-produced emails.   Again, if the communications did relate to

the business of Argos GP and to the Three Individuals as members

of the Argos GP board, it is puzzling that the emails were not

addressed to the full Argos GP board.

    Finally, the plaintiffs seek to extend the entity’s

privilege to its shareholders and investors.   They assert that

it is “well-established that where a stockholder of a

corporation appoints directors to a company’s board, the

stockholder is entitled to the same privileged information as



                                21
its representative.”   Not so.   The weight of authority holds

that shareholders are not entitled to corporate documents

protected by attorney-client privilege absent litigation between

the shareholders and the company and a showing of good cause.

See Garner v. Wolfinbarger, 430 F.2d 1093, 1104 (5th Cir. 1970).

See also In re Dow Corning Corp., 261 F.3d 280, 286 (2d Cir.

2001) (endorsing exception articulated by the Fifth Circuit in

Garner); Fitzpatrick v. Am. Intern. Grp., Inc., 272 F.R.D. 100,

110-11 (S.D.N.Y. 2010); Urban Box Office Network, Inc. v.

Interfase Managers, L.P., 01cv8854 (LTS), 2005 WL 1639392, at *1

(S.D.N.Y. July 12, 2005).    The Delaware cases cited by the

plaintiffs are inapposite.    They address the circumstances in

which directors may have access to the entity’s privileged

communications in the context of litigation.    See Moore Bus.

Forms, Inc. v. Cordant Holdings Corp., Civ. A. Nos. 13911,

14595, 1996 WL 307444, at *4 (Del. Ch. June 4, 1996) (memorandum

opinion); KLM v. Checchi, No. C.A. 14764-NC, 1997 WL 525861, at

*1 (Del. Ch. July 23, 1997) (letter opinion); In re CBS Corp.

Litig., C.A. No. 2018-0342-AGB, 2018 WL 3414163, at *7 (Del. Ch.

Jul, 13, 2018) (letter opinion).

    In In re Teleglobe Commc’ns Corp., 493 F.3d 345 (3d Cir.

2007), cited by the plaintiffs, the Third Circuit noted that a



                                 22
parent company and its subsidiary will often share in a

privilege because they are joint clients of a single firm, or

because the common interest doctrine applies.      Id. at 369-70.

As noted at the outset, the plaintiffs admit that neither

Kirkland nor Simpson Thacher were acting as counsel for BC

Partners in these matters.      They have not asserted that the

communications are protected by the common interest doctrine.

The Third Circuit noted as well that “treating members of a

corporate family as one client fails to respect the corporate

form.”   Id. at 371.   The plaintiff’s resort to the argument that

an entity’s privilege extends to its shareholders and investors

suggests that Argos GP and its counsel did not guard the

privilege with the diligence required to protect it.

                             Conclusion

    The plaintiffs’ January 28 motion for a protective order is

granted with respect to the documents submitted for in camera

review as Exhibit A, K, and L to the Gurgel Declaration.      The

motion for a protective order is denied with respect to the

remaining documents.

Dated:     New York, New York
           March 28, 2019

                                  ____________________________
                                           DENISE COTE
                                  United States District Judge


                                   23
